BRIGHT, Circuit Judge,
concurring separately:
I concur but add these comments.
Now that this court has established that the use of pepper spray in the eyes and on the faces of nonviolent, passive protestors may amount to an unreasonable use of force in violation of the Fourth Amendment of the United States Constitution, *1144the most important issue in the case has been resolved.
This is a close case. I would urge the parties to compromise the respective positions of each and settle this case rather than hazard a second trial that may well result in another tie. If retried, this judge entertains great doubt that a second jury will be any more successful than the hung jury in the first case. The protestors suffered no permanent injury. Whether the protestors, as a matter of fact, can recover damages against defendants is highly uncertain.